Title: From George Washington to Philip John Schuyler, 8 October 1783
From: Washington, George
To: Schuyler, Philip John


                        
                            Dear Sir
                            Rocky hill 8 Octob. 1783
                        
                        The enclosed contains a demand for Institution of sundry papers of importance taken from a Gentleman who has
                            been prisoner at Detroit.
                        I will be much obliged to you to forward it by the first safe opportunity—I am &ca.

                    